Spalding, Ch. J.
(concurring specially). While it is not perfectly clear to me that the first part of this decision does not come dangerously near being judicial legislation, and while I concur therein with great reluctance for that reason, yet I do concur, because by doing so the ends of justice will be more nearly subserved, and the legislative assembly can readily apply the remedy should it feel that the court has, by construction, extended the period allowed by statute for taking and *336perfecting appeals to this court. I can readily see how § 7224-, Rev. •Codes 1905, to which reference is made, may admit of an appeal being perfected by the substitution or amendment of an undertaking, if applied for within the period allowed for appeal. This is the holding of the supreme court of South Dakota in Aldrich v. Public Opinion Pub. Co. 27 S. D. 589, 132 U. W. 278; and if my judgment was infallible, and stood alone, I should say that this court would be justified in following that decision. I, however, yield to the combined opinion of my associates, for the reasons stated, and concur therewith.
On the second motion I also concur.